t c memo united_states tax_court richard clarke randall petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency and a penalty under sec_6662 i r c for the deficiency and sec_6662 i r c penalty were based on p’s failure to include amounts reported on forms 1099-misc on his federal_income_tax return held r’s determinations are sustained held further p is liable for a sec_6673 i r c penalty richard clarke randall pro_se steven i josephy for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a deficiency the issues for decision are whether petitioner had unreported nonemployee income for whether petitioner is liable for the sec_6662 accuracy-related_penalty for and whether the court should sua sponte impose upon petitioner a sec_6673 penalty findings_of_fact some of the facts have been stipulated these stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in colorado petitioner’s form 1040ez income_tax return for single and joint filers with no dependents was received by the internal_revenue_service on date petitioner’s form 1040ez reflected zero wages on line and taxable interest of dollar_figure on line petitioner attached to his form 1040ez a form div dividends and distributions from southern company which 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the year in issue reflected that petitioner had received total ordinary dividends of dollar_figure and that no federal_income_tax had been withheld petitioner also attached a form 1099-int interest_income from firstbank of arapahoe county which reflected dollar_figure in interest_income and that no federal_income_tax had been withheld in addition petitioner attached to his form 1040ez four forms 1099-misc miscellaneous income from the following payers reflecting the following nonemployee compensation labtest int’l inc dollar_figure network courier services inc dollar_figure national quality assurance usa inc dollar_figure and nqa laboratory services inc dollar_figure all of the forms 1099-misc had the nonemployee compensation amount crossed out and replaced with a handwritten zero as well as the following typed notation at the bottom of the form this corrected form 1099-misc is submitted to rebut a document known to have been submitted by the party identified above as payer which erroneously alleges a payment to the party identified above as the recipient of gains profit or income made in the course of a trade_or_business under penalties of perjury i declare that i have examined this statement and to the best of my knowledge and belief it is true correct and complete signature richard c randall august all of the forms 1099-misc reflected that no federal_income_tax had been withheld from the nonemployee compensation paid to petitioner on date respondent mailed to petitioner a notice cp2000 we are proposing changes to your tax_return that reflected a tax increase of dollar_figure a dollar_figure penalty and interest if paid_by date of dollar_figure in response petitioner sent respondent a letter containing frivolous and meritless tax-protester arguments specifically petitioner alleged that the internal_revenue_service must recognize the altered forms 1099-misc that he submitted with his zero return that the income_tax is a tax on gains from voluntary involvement in federal activities the income_tax is an excise_tax which is a tax on exercising a privilege and the monies that i received from all of the corporations during was non- privileged compensation to a private self-employed natural_person not subject_to being reported via the 1099-misc form on date respondent mailed to petitioner the aforementioned notice_of_deficiency the notice reflected a deficiency in petitioner’s federal_income_tax of dollar_figure based on the inclusion in petitioner’s taxable_income of the dollar_figure reported on the forms 1099-misc the notice further reflected an accuracy-related_penalty pursuant to sec_6662 of dollar_figure petitioner filed a timely petition with this court in which he asserted the petitioner requests a writ of mandamus ordering the i r s to process the properly submitted 1040ez tax_return four separate entities labtest int’l inc network courier services inc national quality assurance usa inc and nqa laboratory services inc each submitted separate 1099-misc forms as the payer erroneously alleging a payment to the party identified as the recipient of gains profit or income made in the course of a trade_or_business i the petitioner rebutted each of these allegations in a 1040ez submitted to the irs petitioner is no stranger to this court in randall v commissioner tcmemo_2007_1 affd without published opinion aftr 2d ustc par big_number 10th cir in which the facts were almost identical to those in the instant case the court concluded that petitioner’s argument is clearly without merit and we hold that the amounts of nonemployee compensation received by petitioner are includable in his taxable_income for the court also found petitioner liable for the sec_6662 accuracy-related_penalty for taxable_year see id in the instant case a trial was held on date in denver colorado petitioner filed with the court a pretrial memorandum full of frivolous and meritless arguments such as his contention which he also made in his case regarding his taxable_year that his nonemployee compensation was received in exchange for services provided by the petitioner acting as a private self-employed natural_person pursuing an occupation of common right which if taxed would necessarily fall within the class of a direct_tax therefore the compensation received by the petitioner was non-privileged earnings not subject_to 1099-misc reporting as the petitioner richard c randall does not meet the criteria of a trade_or_business as defined in u s c title_26 subtitle f chapter sec_7701 a or u s c title_26 subtitle a chapter sec_1402 c petitioner also made frivolous and meritless arguments regarding the sixteenth_amendment to the u s constitution during trial petitioner repeatedly argued that his nonemployee compensation was not taxable i nonemployee compensation opinion sec_61 provides that gross_income means all income from whatever source derived including compensation_for services and interest petitioner does not dispute that he received the amounts listed on the forms 1099-misc rather he argues that the amounts are not taxable petitioner’s arguments are frivolous and meritless tax-protester arguments that have been rejected by this and other courts see generally 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir 751_f2d_85 2d cir 82_tc_403 watson v 2our tax system the code and the tax_court have been firmly established as constitutional 737_f2d_1417 5th cir 611_f2d_1226 8th cir specifically the court notes that the federal_income_tax laws are constitutional the whole purpose of the 16th amendment was to relieve all income taxes when imposed from apportionment and from a consideration of the source whence the income was derived 82_tc_403 commissioner tcmemo_2007_146 randall v commissioner supra brunner v commissioner tcmemo_2004_187 affd 142_fedappx_53 3d cir 528_fsupp_316 d colo petitioner also argued for the first time at trial that some portion of the monies received were reimbursements for expenses specifically dollar_figure of the dollar_figure he received from lab test int’l and dollar_figure of the dollar_figure he received from network courier services inc petitioner also claimed that he incurred dollar_figure in occupation-related expenses petitioner did not present any evidence to substantiate these expenses other than his vague testimony and he admitted at trial that he had not provided any documentation to the internal_revenue_service regarding his alleged expenses petitioner’s uncorroborated testimony cannot serve to establish that he incurred expenses accordingly the court sustains respondent’s deficiency determination ii sec_6662 accuracy-related_penalty under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 the court concludes that respondent has met the sec_7491 burden of production with respect to the sec_6662 penalty for as explained below the court concludes that petitioner substantially understated his federal_income_tax for and that the deficiency is attributable to petitioner’s negligence subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b among the causes justifying the imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title regulations promulgated under sec_6662 provide that ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly negligence is strongly indicated where-- i a taxpayer fails to include on an income_tax return an amount of income shown on an information_return sec_1_6662-3 income_tax regs d isregard is defined to include any careless reckless or intentional disregard sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is a substantial_understatement_of_income_tax for any taxable_year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there is a reasonable basis for the taxpayer’s treatment of the item see sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs in the instant case there is a substantial_understatement_of_income_tax as well as negligence on petitioner’s part petitioner’s form 1040ez shows total_tax due of zero respondent determined a deficiency of dollar_figure the deficiency which is both greater than dollar_figure and greater than percent of the amount required to be shown on the return is a substantial_understatement within the meaning of sec_6662 in addition the deficiency is attributable to negligence as petitioner failed to include the amounts listed on the forms 1099-misc on his form 1040ez see sec_1_6662-3 income_tax regs the court concludes that petitioner did not act with reasonable_cause or in good_faith accordingly the court concludes that petitioner is liable for the sec_6662 penalty for taxable_year iii sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument 3at trial petitioner argued that he acted with reasonable_cause and in good_faith as evidenced by his pretrial memorandum the court found all of petitioner’s arguments in his pretrial memorandum to be timeworn frivolous and meritless tax-protester arguments for change in the law 791_f2d_68 7th cir the court may sua sponte impose a sec_6673 penalty against a taxpayer 115_tc_576 petitioner’s argument that his nonemployee compensation is not taxable is frivolous and without merit petitioner raised the same arguments in his previous tax_court case see randall v commissioner tcmemo_2007_1 the opinion in petitioner’s previous case was filed on date which gave petitioner ample time to reconsider his position before he made the same frivolous and meritless tax-protester arguments in his pretrial memorandum and at trial petitioner was warned by the court during trial that he could be subject_to the sec_6673 penalty if he continued to raise frivolous and meritless arguments and he still persisted with his arguments the court concludes that petitioner is liable for a sec_6673 penalty in the amount of dollar_figure in setting the penalty at dollar_figure the court has taken into consideration that when petitioner filed his pretrial memorandum and when this case was tried on date the u s court_of_appeals for the tenth circuit had not yet decided his appeal of the tax_court decision regarding his taxable_year petitioner should not expect such lenient treatment in any similar future case the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered
